           Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 1 of 11




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 In re:                                                 §   Chapter 7
                                                        §
 JOSIAH’S TRUCKING LLC                                  §   Case No. 21-70009 (EVR)
                                                        §
          Alleged Debtor                                §   (Involuntary Proceeding)
                                                        §
 CATHERINE STONE CURTIS,                                §
 INTERIM TRUSTEE                                        §
                                                        §
 v.                                                     §   Adv. No. 20-[●]
                                                        §
 LAW OFFICE OF ROGELIO SOLIS, PLLC,                     §
 PLLC; SORRELLS LAW FIRM, PLLC;
 DANIEL                                                 §
 ANA GOMEZ; REYES ADRIAN                                §
 ORTIZ, INDIVIDUALLY AND OBO                            §
 ANNA ISABEL ORTIZ, DECEASED;                           §
 ROGELIO SOLIS; AND                                     §
 DANIEL SORRELLS.                                       §

                             INTERIM TRUSTEE’S COMPLAINT
                            TO AVOID AND RECOVER TRANSFER
                            PURSUANT TO 11 U.S.C. §§ 547 AND 550

          Catherine Stone Curtis, the Interim Trustee for the above-referenced bankruptcy estate (the

“Trustee”) respectfully files her Complaint to Avoid and Recover Transfer Pursuant to 11 U.S.C.

§§ 547 and 550 against the Law Office of Rogelio Solis, PLLC; the Daniel Sorrells Law Firm,

PLLC; Ana Gomez; Reyes Adrian Ortiz, individually and obo Anna Isabel Ortiz, Deceased;

Rogelio Solis and Daniel Sorrells, and shows:

                                          Relief Requested

          1.     The Trustee seeks avoidance and recovery of transfer(s) totaling $1,000,000.00

from the Law Office of Rogelio Solis, PLLC; the Daniel Sorrells Law Firm, PLLC; Ana Gomez;

Reyes Adrian Ortiz individually and obo Anna Isabel Ortiz, Deceased; Rogelio Solis; and Daniel

Sorrells (collectively, the “Defendants”).

                                                   1
         Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 2 of 11




       2.      Contemporaneously with the filing of this Complaint, the Trustee filed a Verified

Emergency Motion to for Temporary Restraining Order and Preliminary Injunction (the

“Motion”) to protect the equality of distribution of estate’s assets among its creditors, a

Congressionally-mandated and controlling bankruptcy law policy and public policy long

recognized by the U.S. Supreme Court. See, Report of the Commission on the Bankruptcy Laws

of the United States, H. R. Doc. No. 137, 93rd Cong., 1st Sess., Part I, 68-83 (1973).

                                      Jurisdiction and Venue

       3.      This Court has jurisdiction of this adversary proceeding under 28 U.S.C. §§ 1334

and 157. Relief is sought pursuant to 11 U.S.C. §§ 547 and 550 and other applicable law.

       4.      This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (F) and (O). This Court has authority to hear all claims asserted by the Trustee in

this complaint. Pursuant to Bankruptcy Local Rule 7008-1, the Trustee consents to entry of final

orders or judgment by the bankruptcy judge if it is determined that the bankruptcy judge, absent

consent of the parties, cannot enter final orders or judgment consistent with Article III of the United

States Constitution.

       5.      Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409(a) because the

above-captioned bankruptcy case is pending before this Court.

                                             The Parties

       6.      Plaintiff, Catherine Stone Curtis, is the appointed interim trustee of the involuntary

bankruptcy estate of alleged debtor Josiah’s Trucking LLC, (the “Alleged Debtor” or “Josiah’s

Trucking”), currently pending in the United States Bankruptcy Court for the Southern District of

Texas, McAllen Division under case number 21-70009.




                                                  2
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 3 of 11




       7.      Ana Gomez is an individual. Service may be made by first class U.S. Mail, postage

prepaid, pursuant to Federal Rule of Bankruptcy Procedure 7004(b), on Ana Gomez by mailing a

copy of the Complaint to her address at 3707 E. Business Hwy. 83, Space/Trailer 215, Donna,

Texas 78537 or by any other means provided for under the Bankruptcy Code. A copy of the

Complaint is also being served upon Ana Gomez’s counsel, Rogelio Solis and Daniel Sorrells via

email to rogelio@381help.com and Daniel@381help.com.

       8.      Reyes Adrian Ortiz, individually and obo Anna Isabel Ortiz, deceased is an

individual. Service may be made by first class U.S. Mail, postage prepaid, pursuant to Federal

Rule of Bankruptcy Procedure 7004(b), on Reyes Adrian Ortiz by mailing a copy of the Complaint

to his address at 1000 Darlene Ave., Weslaco, Texas 78599 or by any other means provided for

under the Bankruptcy Code. A copy of the Complaint is also being served upon Reyes Adrian

Ortiz individually and obo Anna Isabel Ortiz’s counsel, Rogelio Solis and Daniel Sorrells via email

to rogelio@381help.com and Daniel@381help.com.

       9.      The Law Office of Rogelio Solis, PLLC (the “Solis Law Firm”) is a Texas limited

liability company. Service may be made by first class U.S. Mail, postage prepaid, pursuant to

Federal Rule of Bankruptcy Procedure 7004(b), on the Solis Law Firm by serving its registered

agent of record, De la Fuente & Solis, PLLC at 205 E. Expressway 83, Pharr, Texas 78577 or by

any other means provided for under the Bankruptcy Code. A copy of the Complaint is also being

served upon Rogelio Solis and Daniel Sorrells via email to rogelio@381help.com and

Daniel@381help.com.

       10.     The Daniel Sorrells Law Firm, PLLC (the “Sorrells Law Firm”) is a Texas limited

liability company. Service may be made by first class U.S. Mail, postage prepaid, pursuant to

Federal Rule of Bankruptcy Procedure 7004(b), on the Sorrells Law Firm by serving its registered



                                                3
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 4 of 11




agent of record, Daniel R. Sorrells at 2102 Granbury St., Cleburne, Texas 76033 or by any other

means provided for under the Bankruptcy Code. A copy of the Complaint is also being served

upon   Rogelio    Solis   and Daniel     Sorrells    via email    to rogelio@381help.com         and

Daniel@381help.com.

       11.     Rogelio Solis, individually is an individual. Service may be made by first class

U.S. Mail, postage prepaid, pursuant to Federal Rule of Bankruptcy Procedure 7004(b), on Rogelio

Solis by mailing a copy of the Complaint to his primary work address at 205 E. Expressway 83,

Pharr, Texas 78577 or by any other means provided for under the Bankruptcy Code. A copy of

the Complaint is also being served upon Rogelio Solis via email to rogelio@381help.com.

       12.     Daniel Sorrells, individually is an individual. Service may be made by first class

U.S. Mail, postage prepaid, pursuant to Federal Rule of Bankruptcy Procedure 7004(b), on Daniel

Sorrells by mailing a copy of the Complaint to his primary work address at 2102 Granbury St.,

Cleburne, Texas 76033 or by any other means provided for under the Bankruptcy Code. A copy

of the Complaint is also being served upon Daniel Sorrells via email to Daniel@381help.com.

                                      Relevant Background

       13.     This case arises from a tragic accident that took the lives of two individuals in late

December 2020. On December 19, 2020, Carlos Tellez, Jr. and Anna Isabel Ortiz were travelling

southbound on FM 493 in Edinburg, Texas. At the same time, Juan Manuel Carrerra was driving

a tractor trailer combination northbound on FM 493. Mr. Carrerra’s tractor trailer is owned by

Josiah’s Trucking. When entering a curve in the roadway, Mr. Carrera lost control of the tractor-

trailer sending its trailer into the southbound lane of FM 493. The trailer struck Mr. Tellez’s and




                                                 4
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 5 of 11




Ms. Ortiz’s vehicle causing catastrophic damage and ultimately resulting in their deaths (the

“Accident”).

       14.     Anna Isabel Ortiz is survived by Ana Gomez and Reyes Adrian Ortiz (collectively,

the “Ortiz Family”).

       15.     Carlos Tellez, Jr. is survived by Sonia Tellez, Carlos Tellez, Rose Mary Rodriquez

and I, Tellez, a minor (collectively, the “Tellez Family”).

       16.     Shortly after the Accident both the Ortiz Family and the Tellez Family engaged

counsel and began the claims process. The Ortiz Family employed the Solis Law Firm and the

Sorrells Law Firm; and the Tellez Family engaged Escobedo & Cardenas, L.L.P.

       17.     At the time of the Accident, Brooklyn Specialty Insurance Company RRG, Inc.

(“Brooklyn Specialty”) insured Josiah’s Trucking under Policy ATP-4-062020 (the “Policy”)

which Brooklyn Specialty asserts has an alleged policy limit of $1,000,000.00 per accident in

liability coverage. If Brooklyn Specialty is correct, this may be the total amount of coverage under

the terms of the Policy, regardless of the number of potential insureds or the number of persons

with claims as a result of the Accident.

       18.     On December 29, 2020—nine (9) days after the Accident—the Tellez Family,

through their counsel, contacted Brooklyn Specialty notifying them of the Accident, the Tellez

Family’s claims and requesting the preservation of certain evidence (the “December 29th

Correspondence”).

       19.     On January 4, 2021, the Tellez Family filed suit against Josiah’s Trucking, David

Vasquez (the owner of Josiah’s Trucking), and Mr. Carrerra in the Judicial District Court of

Hildago County under Cause Number C-0029-21-D (the “Tellez Lawsuit”).




                                                 5
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 6 of 11




       20.     Brooklyn Specialty responded to the Tellez Family’s December 29th

Correspondence on Thursday, January 7, 2021, and notified them that it intended to repair the

vehicle but offered the Tellez Family an opportunity to inspect it before its repair (the “BSI

Inspection Correspondence”).

       21.     On January 8, 2021, counsel for the Tellez Family responded and, based on their

inspector’s availability, proposed January 13th as the inspection date.

       22.     A mere three (3) business days after the BSI Inspection Correspondence—on

Tuesday, January 12, 2021, Brooklyn Specialty emailed counsel for the Tellez Family advising

them they were welcome to inspect the vehicle, but to be aware that the Policy limits had already

been exhausted.




       23.     Unbeknownst to the Tellez Family, while they were engaging Brooklyn Specialty

regarding the Accident, the Ortiz Family made a Stowers demand on Brooklyn Specialty. Less

than twenty-four (24) days after the Accident, which included the Christmas and New Year’s

holidays, Brooklyn Specialty settled with the Ortiz Family. On or around January 12, 2021,

Brooklyn Specialty made one or more transfers totaling as much as $1,000,000.00 to Defendants

                                                 6
         Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 7 of 11




Solis Law Firm and/or Sorrells Law Firm, counsel for the defendants Ana Gomez and Reyes

Adrian Ortiz obo Anna Isabel Ortiz, Deceased (the “Transfer”).

        24.     On January 24, 2021 (the “Petition Date”), three (3) petitioning creditors, Sonia

Tellez, Carlos Tellez and Rosemary Rodriguez, Individually and as next friend of I. Tellez, a minor

(the “Petitioning Creditors”) filed an involuntary bankruptcy petition seeking an order for relief

against Josiah’s Trucking under chapter 7, title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of Texas, McAllen

Division (the “Court”). The Petitioning Creditors assert claims against the Alleged Debtor of

$8,000,000.00 arising from the Accident (defined below).

        25.     On January 26, 2021, the Petitioning Creditors filed their Emergency Motion for an

Order Appointing an Interim Trustee under 11 U.S.C. § 701 and Granting Emergency Relief (the

“Motion to Appoint Trustee”). [Case No. 21-70009, Docket No. 3].

        26.     On February 2, 2021, the Court, after a hearing, granted the Motion to Appoint

Trustee and ordered the appointment of an interim trustee. [Case No. 21-70009, Docket No. 15].

Shortly thereafter, Catherine Curtis was appointed the Interim Trustee.

        27.     As set forth below, the Trustee submits that the Transfer was a preferential payment

which may be avoided by the Trustee pursuant to 11 U.S.C. § 547 and recovered pursuant to 11

U.S.C. § 550.

                      Count I – Transfer Avoidable Under 11 U.S.C. § 547

        28.     The Trustee re-alleges and incorporates all of the foregoing and ensuing allegations

as if fully set forth herein at length.

        29.     The Trustee would show the Transfer is avoidable under 11 U.S.C. § 547.

        30.     Section 547(b) of the Bankruptcy Code provides:



                                                 7
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 8 of 11




              Except as provided in subsections (c) and (i) of this section, the trustee may,
              based on reasonable due diligence in the circumstances of the case and
              taking into account a party’s known or reasonably knowable affirmative
              defenses under section (c), avoid any transfer of an interest of the debtor in
              property—

                      (1)    to or for the benefit of a creditor;
                      (2)    for or on account of an antecedent debt owed by the debtor
                             before such transfer was made;
                      (3)    made while the debtor was insolvent;
                      (4)    made—
                             (A)     on or within 90 days before the date of the filing of
                                     the petition; or
                             (B)     between ninety days and one year before the date of
                                     the filing of the petition, if such creditor at the time
                                     of such transfer was an insider; and
                      (5)    that enables such creditor to receive more than such creditor
                             would receive if—
                             (A)     the case were a case under chapter 7 of this title;
                             (B)     the transfer had not been made; and
                             (C)     such creditor received payment of such debt to the
                                     extent provided by the provisions of this title.

       31.    Pursuant to 11 U.S.C. § 547, the Transfer constitute an avoidable preference.

       32.    The Transfer to the Defendants constitutes a transfer of an interest of the Alleged

Debtor in property. The sum of all claims against the Alleged Debtor arising from the Accident

significantly exceed the coverage provided by the Policy. Under the circumstances of this case,

the Policy proceeds were property of the Alleged Debtor at the time the Accident occurred.      See

Martinez v. OGA Charters, L.L.C. (In re Charters, L.L.C.), 901 F.3d 599 (5th Cir. 2018). The

Alleged Debtor had an equitable interest in the proceeds at the time of the Accident. Id. at 604.

Upon the filing of the bankruptcy case, the Policy proceeds became property of the bankruptcy

estate under 11 U.S.C. § 541(a)(1).

       33.    The Transfer was to or for the benefit of the Defendants.




                                                8
         Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 9 of 11




       34.     The Transfer was for or on account of an antecedent debt owed by Alleged Debtor

before such payment was made. The Transfer was made on behalf of the Alleged Debtor. The

Transfer was made on the Alleged Debtor’s liability that arose from the Accident.

       35.     Pursuant to 11 U.S.C. § 547(f), the Debtor is presumed to have been insolvent on

and during the ninety (90) days immediately preceding the date of the filing of the petition.

Moreover, based on information and belief, as a result of the Accident, the Alleged Debtor was

insolvent as the claims resulting from the Accident grossly exceeded the value of the Alleged

Debtor’s assets.

       36.     The Transfer was made on or within the ninety (90) days before the Petition Date.

       37.     The Transfer enabled the Defendants to receive more than what the Defendants

would have received if (i) the Alleged Debtor’s case was one under chapter 7 of the Bankruptcy

Code; (ii) the Transfer had not been made; and (iii) the Defendants had received payment of the

Alleged Debtor’s debt to the extent provided by the provisions of the Bankruptcy Code. The

Trustee asserts that unsecured creditors will not be paid in full from the proceeds of the liquidation

of the Alleged Debtor’s assets.

       38.     The Trustee has conducted reasonable due diligence given the circumstances of this

involuntary bankruptcy case. Based on the circumstances of the case and taking into account the

Defendant’s known or reasonably knowable affirmative defenses, the Trustee has determined in

her business judgment to pursue avoidance and recovery of the Transfer.




                                                  9
        Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 10 of 11




                     Count II – Transfer Recoverable Under 11 U.S.C. § 550

        39.     The Trustee re-alleges and incorporates all of the foregoing and ensuing allegations

as if fully set forth herein at length.

        40.     The Trustee would show the Transfer is recoverable under 11 U.S.C. § 550.

        41.     Section 550(a)(1) of the Bankruptcy Code, in pertinent part, provides:

                Except as otherwise provided in this section, to the extent that a transfer is
                avoided under section . . . 547 . . . of this title, the trustee may recover, for
                the benefit of the estate, the property transferred, or, if the court so orders,
                the value of such property, from—

                        (1)      the initial transferee of such transfer or the entity for whose
                                 benefit such transfer was made . . . .

        42.     The Defendants were the initial transferees of the Transfer.

        43.     The Trustee is entitled to avoid and recover the Transfer from the Defendants under

11 U.S.C. §§ 547 and 550.

                                                 Relief

        The Plaintiff, Catherine Stone Curtis, the Interim Trustee prays that this Court enter

judgment in her favor as set forth above and to grant all further relief to which she is justly entitled.

        DATED this the 9th day of February, 2021.




                                                   10
Case 21-07002 Document 1 Filed in TXSB on 02/09/21 Page 11 of 11




                             Respectfully submitted,

                             /s/ Simon R. Mayer
                             Elizabeth M. Guffy
                             Texas Bar Number 08592525
                             Simon R. Mayer
                             Texas Bar Number 24060243
                             Locke Lord LLP
                             600 Travis Street, Suite 2800
                             Houston, Texas 77002
                             Telephone: (713) 226-1507
                             Facsimile: (713) 229-2675
                             Email: Eguffy@lockelord.com
                                     Simon.Mayer@lockelord.com

                             Attorney for Catherine Stone Curtis,
                             Interim Trustee




                               11
